Citation Nr: 0415140	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-24 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection post-traumatic stress 
disorder, a skin disorder claimed as chloracne, and a heart 
disorder, status post myocardial infarction.  

2.  Entitlement to an initial compensable evaluation for 
impotence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968, including a tour of duty in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD), a skin disorder 
claimed as chloracne, and a heart disorder.  By the same 
rating decision, the RO granted service connection for 
impotence and assigned an initial noncompensable evaluation 
effective July 9, 2001.  

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.  

As to the issues of entitlement to service connection for a 
skin disorder claimed as chloracne, and for a heart disorder, 
status post myocardial infarction, this appeal is remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  The veteran had combat service during the Vietnam 
conflict.  

2.  Regardless of any traumatic events that the veteran may 
have experienced during military service, the probative and 
competent medical evidence of record establishes that he does 
not have PTSD as no such diagnosis has been rendered.

3.  Erectile dysfunction due to service-connected diabetes 
mellitus results in disability equivalent to deformity of the 
penis with loss of erectile function.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.304(f), 3.159 (2003).  

2.  The criteria for an initial evaluation of 20 percent for 
erectile dysfunction due to diabetes mellitus are met.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107, 7107; 38 C.F.R. 
§§ 3.159, 4.119, Diagnostic Code 7522 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  It 
appears that the VCAA is applicable in this case because the 
veteran's claim as to all issues was received after the 
November 9, 2000, effective date of the law.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

In the present case, the July 2002 rating decision and the 
June 2003 statement of the case set forth the law and 
regulations that are applicable to the appeal, and explained 
why the RO denied the claims.  The statement of the case also 
set forth the text of the VCAA regulations.  

In addition, the RO sent a letter to the veteran in February 
2002 which explained the expanded VA notification and duty to 
assist obligations under the VCAA.  In particular, the letter 
informed the veteran of the evidence necessary to 
substantiate his claims, and advised him that private or VA 
medical records would be obtained if he provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  The letter explained that 
the RO would help him obtain evidence such as medical 
records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release 
of private medical records to VA were provided.  

The decision of the United States Court of Appeals for 
Veteran Claims (CAVC) in Pelegrini, supra, held, in part, 
that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The decision specified that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
above-cited RO communications advised the claimant that 
he could submit additional evidence and he has been 
given numerous other opportunity to do so.  

The Board finds that both the timing and the content 
requirements of the VCAA notice letters complies with the 
express prerequisites of the law as found by the CAVC in 
Pelegrini.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, all known Government evidence has been 
obtained.  The veteran has undergone VA examinations in 
connection with his claims.  He has been given opportunities 
to identify all other medical providers and submit available 
documentation related thereto.  The Board is not aware of any 
additional relevant evidence for which reasonable procurement 
efforts have not been made.  Accordingly, the Board finds 
that the requirements of the VCAA have been satisfied.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  Accordingly, a remand 
of the appeal for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2003).


A clear diagnosis of PTSD is no longer needed to substantiate 
a claim of service connection for PTSD.  Harth v. West, 14 
Vet. App. 1 (2000).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  

The CAVC found that DSM-IV altered the criteria for assessing 
the adequacy of the stressor from an objective to a 
subjective basis.  The CAVC further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.




Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); Boyer v. West, 11 Vet. App. 477 
(1998); Wade v. West, 11 Vet. App. 202 (1998).


Increased Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for diabetes 
mellitus, as distinguished from an appeal from denial of a 
claim for increase as defined in 38 C.F.R. § 3.160(f) (2003).  




In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the CAVC also discussed the concept of "staged" 
ratings, finding that in cases where an initially assigned 
disability evaluation was at issue, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126- 28.  In Meeks v. West, 12 Vet. 
App. 352 (1999), the CAVC reaffirmed the staged ratings 
principle of Fenderson.  

Under Diagnostic Code 7522, a 20 percent rating is assigned 
for deformity of the penis with loss of erectile power.  38 
C.F.R. § 4.115b, Code 7522 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Service Connection

In order for service connection for PTSD to be granted, the 
applicable VA regulation, 38 C.F.R. § 3.304(f), requires 
medical evidence of the existence of PTSD, an adequate in-
service stressor for PTSD, and a medical link establishing a 
nexus between the two.  

With respect to the requirement that an adequate stressor for 
PTSD be shown, the veteran has not reported any specific 
incidents to which he attributes his claimed PTSD, citing 
only his overall experience as a combat medic.  His personnel 
records show that his decorations include the Combat Medical 
Ribbon, an award given for action by medical personnel during 
combat operations.  

Adjudication of a PTSD claim requires evaluation of the 
evidence in light of the place, type, and circumstances of 
service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. 
§ 1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard.  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding claimed stressors must be 
accepted as conclusive as to their occurrence, and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is "satisfactory" and 
"consistent with the circumstances, condition, or hardships 
of such service."  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Where it is not so determined, allegations regarding the 
occurrence of stressful events in service must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(2001);  Doran v. Brown, 6 Vet. App. 283, 289 (1994);  
Zarycki, Id.  See also Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996);  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Evidence to support a finding that a veteran engaged in 
combat may include the veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353 (1998).  In the present 
case, receipt of the Combat Medical Ribbon is irrefutable 
evidence of participation in combat against the enemy.  The 
Board thus finds that the veteran is a combat veteran whose 
claim must be decided under the relaxed evidentiary standard.  
The reduced evidentiary burden, however, applies only to the 
question of service incurrence and not to the questions of 
either current disability or nexus to service, both of which 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

With respect to the veteran's current psychiatric diagnosis, 
the evidence includes service medical records showing that no 
psychiatric complaints or abnormal findings were reported 
during service or on examination for separation.  

The veteran underwent a VA psychiatric examination in June 
2002 in connection with his original service connection 
claim, which was received in February 2002.  

It was reported that the veteran had a history of alcoholism 
but had been sober for six years, during which period he had 
noted symptoms such as an exaggerated startle response, 
occasional nightmares about combat and other stresses in his 
life.  He avoided war movies because he would break out 
crying.  He complained of intrusive memories of combat.  No 
PTSD symptoms under any DSM-IV category were present.  The 
diagnosis was alcohol abuse in remission.  

At his Travel Board hearing, the veteran testified that he 
has PTSD as a result of stressful events that occurred during 
service as a combat medic in Vietnam.  He stated that he has 
many of the classic symptoms of the disorder and denied that 
his psychiatric problems are related to alcohol.  He related 
that for years he used alcohol as self-medication to help him 
forget his Vietnam experiences.  He had stopped using alcohol 
several years ago but still had PTSD symptoms.  He reported 
that he has never received treatment or a psychiatric 
evaluation for PTSD.  

The question of whether the veteran has current disability 
due to PTSD is medical in nature; hence, medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  No 
relevant medical evidence other than the report of the June 
2002 VA examination is of record.  The CAVC has stated that 
in evaluating the probative value of medical evidence:  

The probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  


On the basis of this examination report the Board must 
conclude that the veteran does not have PTSD.  The report was 
comprehensive and was based on both review of the file and 
clinical examination of the veteran.  The contents included 
an analysis of the veteran's symptoms in the context of the 
criteria for a diagnosis of PTSD.  The medical opinion 
therein is credible and probative and is uncontradicted by 
other evidence.  

The veteran's own allegations regarding the nature and cause 
of his psychiatric disability have no probative value and are 
entitled to no weight in deciding the claim.  As a general 
rule, lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Voerth v. West, 13 Vet. App. 117 (1999); see Bostain 
v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

It is clear that the veteran has no professional medical 
expertise that would enable him to diagnose his condition.  
Furthermore, the CAVC has specifically held that a veteran is 
not competent to provide medical opinion diagnosing himself 
with PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991); Contreras v. Brown, 5 Vet. App. 492 (1993).  

The veteran also disputes the diagnosis of alcoholism offered 
by the VA examiner.  The law is well established that where a 
claim involves issues of medical fact, such as causation or 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  For this reason, and 
because both the veteran and his representative are not 
medical professionals, the veteran is not qualified to render 
an opinion regarding the adequacy of the diagnosis of alcohol 
abuse.  See Espiritu, supra.  

In the absence of a current diagnosis of PTSD, there is no 
basis for the granting of service connection.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Accordingly, based on the evidence of record and the 
foregoing analysis, and for the reasons and bases stated 
herein, the Board finds that a preponderance of the evidence 
of record is against the claim of entitlement to service 
connection for PTSD.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); see also 38 C.F.R. § 3.102 (2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Initial Compensable Evaluation

The present appeal is from the initial rating assigned after 
the granting of service connection for impotence and thus 
requires a determination as to whether "staged ratings" 
(i.e., different percentage ratings for individual periods of 
time based on the facts found) are warranted.  See Fenderson 
(above).  The Board finds that the evidence as a whole shows 
no distinct periods of time during the period since the July 
effective date of the grant of service connection during 
which impotence was of ascertainably greater or lesser degree 
such as to warrant a staged rating for any particular period.  

Service connection was granted for impotence in July 2002 on 
the basis that the disorder was the proximate result of Type 
II diabetes mellitus, for which service connection was also 
granted.  A noncompensable rating was assigned from July 9, 
2001, the effective date of the service connection award.  
The medical evidence of record showed that the veteran was 
impotent as a result of the diabetes.  




In rating the service-connected diabetes mellitus and 
impotence, the RO properly assigned separate evaluations for 
each.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(The assignment of multiple separate ratings for the same 
service-connected disability is mandated in circumstances 
where the ratings are not "duplicative of or overlapping 
with" the symptomatology of other conditions).  

If duplication and overlapping are avoided, separate ratings 
do not contravene a VA regulation that prohibits the 
pyramiding of ratings for service-connected disabilities.  38 
C.F.R. § 4.25 (2003).  See also Bierman v. Brown, 6 Vet. App. 
125, 130 (1994).  

However, the Board finds that the record provides a proper 
basis for the assignment of a 20 percent rating for 
impotence.  Under Code 7522, a 20 percent rating is 
assignable for penile deformity with associated loss of 
erectile power.  The loss of erectile function due to 
diabetes is clearly analogous to the loss of erectile 
function due to a penile deformity.  

Accordingly, erectile dysfunction due to diabetes mellitus 
involves a separate function and may properly be rated by 
analogy to penile deformity under Diagnostic Code 7522.  See 
38 C.F.R. § 4.20 (2003) (when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected).  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to an initial compensable evaluation of 20 
percent for impotence due to diabetes mellitus is granted, 
subject to the criteria governing the payment of monetary 
awards.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The record shows that in March 2002 the RO furnished the 
veteran a notice letter that substantially conformed to the 
requirements of the VCAA as to the issues of service 
connection for a heart disorder and for a skin disorder 
claimed as chloracne.  However, it appears that additional 
evidentiary development is now necessary to satisfy the duty 
to assist requirements under the VCAA as to these issues.  

Skin Disorder, to include Chloracne

The veteran reported in his original February 2002 service 
connection claim that he had received treatment for chloracne 
from a Dr. Brandt from 1969 to 1974.  An attempt should be 
made to obtain records relating to such treatment.  

The RO has denied service connection for a skin disorder on 
the basis that a VA examination performed in connection with 
the veteran's claim did not show the presence of chloracne 
and showed cystic acne instead.  However, cystic acne was 
shown in service medical records in 1988.  Therefore, a 
medical determination is required to resolve the question of 
whether the current cystic acne is related to the acne in 
service.  
If the two are found to be related, the question of 
aggravation in service must be considered inasmuch as service 
medical records contain evidence that acne preexisted 
service.  

Since a reexamination of the veteran is necessary, the 
examiner should again be asked to express an opinion as to 
whether chloracne is present.  Any current chloracne would be 
service connectable under the provisions of law that provide 
a presumption of service connection for certain diseases, 
including chloracne, which become manifest after separation 
from service in veterans who served in the Republic of 
Vietnam during the period from January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2003).  

A VA examination is central to satisfying the duty to assist.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.   


Heart Disease

Service department medical records show that the veteran's 
heart was reported as normal on examination for entrance into 
military service.  Blood pressure was 128/84.  Service 
medical records contain no reference to complaints or 
findings of cardiovascular abnormality.  Examination of the 
heart at separation was normal.  Blood pressure was 118/62.  

The veteran's claim for service connection for heart disease 
was received in February 2002.  Private medical records 
received in support of the claim include reports from the 
Glen Ellyn and Wheaton Medical Center dated from November 
1982 to February 1990 and from the Central Dupage Hospital 
dated in May 2001 which show that the veteran had a 
myocardial infarction in 1982 and underwent a three-vessel 
bypass graft in 1983.  No history of earlier cardiac problems 
was noted.  

The veteran underwent a VA examination in May and June 2002 
in connection with his service connection claim.  The 
diagnoses were hypertension and coronary artery disease.  The 
examiner expressed the opinion that neither the hypertension 
nor the heart disease was caused by diabetes.  

Where a disorder is not shown to have been incurred in or 
aggravated by service, service connection may be established 
on a secondary basis if the disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The record in the present case includes a medical opinion 
that the service-connected diabetes did not cause the 
veteran's heart disease, an opinion which, if accepted, would 
preclude the granting of secondary service connection.  
However, the examination reports did not address the question 
of whether the diabetes has aggravated the heart disease.  

Under the law, where proximate causation is not established, 
service connection may still be established on the basis of 
aggravation of a nonservice-connected disability by the 
service-connected disability.  See Allen, Id.  In the present 
case, the veteran indicated at his hearing that aggravation 
is the basis for his claim for service connection for a heart 
disorder.  

In Allen, the CAVC held that the term "disability" for 
service connection purposes includes any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis in original).  In 
other words, a veteran is entitled to service connection for 
any increment in the severity of a nonservice-connected 
disability attributable to a service-connected

Accordingly, a VA examination is required in order to 
ascertain whether aggravation within the meaning of Allen has 
occurred.  

The Board observes that additional due process and duty to 
assist requirements may apply pursuant to the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  In particular, the RO should determine whether an 
additional VA examination is necessary in light of any 
additional examination received pursuant to this remand.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he complete and 
return the appropriate release forms so 
that VA can obtain any available records 
from Dr. Brandt.  

The VBA AMC should give the veteran a 
further opportunity to identify any other 
medical care providers from which he has 
received treatment for a skin disorder or 
a heart disorder.  Following receipt of 
the requisite authorization from the 
veteran, all identified private treatment 
records should be requested directly from 
the healthcare providers.  

All information that is not duplicative 
of evidence already received should be 
associated with the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explain the efforts used to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

6.  The VBA AMC should arrange for a VA 
dermatological examination of the veteran 
by a dermatologist or other available 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature, 
severity, and etiology of all current 
skin pathology.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:  

(a)  Does the veteran 
currently have chloracne?  

(b)  If the veteran is found 
to have cystic acne, is it at 
least as likely as not that 
the current cystic acne is 
related to the cystic acne 
reported in service, or if 
preexisting service, was 
aggravated thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  The VBA AMC should arrange for a VA 
cardiology examination of the veteran by 
a cardiologist or other available 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature, 
severity, and etiology of all current 
heart pathology.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  


The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  It is requested that the 
examiner address the following medical 
issues:  

(a)  Is it at least as likely 
as not that the current 
postservice coronary artery 
disease is causally related 
to the veteran's service-
connected diabetes mellitus?  

(b)  If it is found that 
coronary artery disease is 
not proximately due to or the 
result of diabetes, is it at 
least as likely as not that 
the diabetes results in 
aggravation of the coronary 
artery disease?  In other 
words, is there an additional 
increment of heart disability 
caused by the service-
connected diabetes?  

If such aggravation is 
determined to be present, the 
examiner must address the 
following medical issues:

(1) The baseline 
manifestations which are due 
to coronary artery disease;


(2) The increased 
manifestations which, in the 
examiner's opinion, are 
proximately due to service-
connected diabetes based on 
medical considerations; and

(3) The medical 
considerations supporting an 
opinion that increased 
manifestations of coronary 
artery disease are 
proximately due to service-
connected diabetes.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

9.  The VBA AMC should then readjudicate, 
consistent with the above discussion, the 
claims of entitlement to service 
connection for a heart disorder and 
entitlement to service connection for a 
skin disorder claimed as chloracne.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection for heart disease and a skin disorder claimed as 
chloracne, and may result in their denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



